DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on September 2, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all species is sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species.  This is not found persuasive because the structural differences between the species, in particular the claim of a third clutch gear in Species B, require different search criteria, expanding the requirements of the search beyond the requirements of a search for elected Species A. The requirement is still deemed proper and is therefore made FINAL.
Accordingly, Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (JP 2016144875, reference to US equivalent US 2018/0264844)
With respect to claim 1, Sasaki teaches a ribbon transport mechanism provided in a tape printing apparatus, comprising: a paying out rotor (34); a winding rotor (33), when a cartridge that includes a paying out core (42) around which an ink ribbon is wound and a winding core (43) that winds the ink ribbon paid out from the paying out core is attached to a cartridge mount section of the tape printing apparatus, the paying out rotor engaging with the paying out core and the winding rotor engaging with the winding core (par. 24-29); a transport motor (51) that generates rotational power; and a transport gear train (52) that transmits the rotational power from the transport motor to the paying out rotor, the transport gear train including: an input gear (103) that receives the rotational power from the transport motor; an intermediate gear (34) that engages with the input gear, receives the rotational power from the transport motor via the input gear, and transmits the received rotational power to the paying out rotor; a clutch mechanism (63) that, when the cartridge is attached, suppresses the input gear from rotating in a first input direction and the intermediate gear from rotating in a first intermediate direction and permits the input gear to rotate in a second input direction and the intermediate gear to rotate in a second intermediate direction, the second input direction being opposite to the first input direction, the second intermediate direction being opposite to the first intermediate direction; and an elastic member (104) that applies force to the intermediate gear in the second intermediate direction to reserve a clearance between the input gear (103) and the intermediate gear (34) and next to a front end of the intermediate gear in the first intermediate direction. (par. 31-38)
	With respect to claim 2, Sasaki teaches the input gear is coaxial with the intermediate gear, one of surfaces of the input gear which is closer to the intermediate gear is provided with an input-gear-side engaging section, one of the surfaces of the intermediate gear which is closer to the input gear is provided with an intermediate- gear-side engaging section, the intermediate-gear-side engaging section engaging with the input-gear-side engaging section, and both the input-gear-side engaging section and the intermediate-gear-side engaging section reserve a clearance in-between. (Fig. 4)
With respect to claim 5, Sasaki teaches a tape printing apparatus to which a cartridge is to be attached, the cartridge including a paying out core (42) around which an ink ribbon is wound and a winding core (43) that winds the ink ribbon paid out from the paying out core, the tape printing apparatus comprising: a cartridge mount section to which the cartridge is to be attached; a paying out rotor (34) that, when the cartridge is attached to the cartridge mount section, engages with the paying out core; a winding rotor (33) that, when the cartridge is attached to the cartridge mount section, engages with the winding core (par. 24-29); a transport motor (51)  that generates rotational power; a transport gear train (52) that transmits the rotational power from the transport motor to the paying out rotor; and a printing head (31)that performs a printing operation on a print tape (T), the transport gear train including: an input gear (103) that receives the rotational power from the transport motor; an intermediate gear (34) that engages with the input gear, receives the rotational power from the transport motor via the input gear, and transmits the received rotational power to the paying out rotor; a clutch mechanism (63) that, when the cartridge is attached, suppresses the input gear from rotating in a first input direction and the intermediate gear from rotating in a first intermediate direction and permits the input gear to rotate in a second input direction and the intermediate gear to rotate in a second intermediate direction, the second input direction being opposite to the first input direction, the second intermediate direction being opposite to the first intermediate direction; and an elastic member (104) that applies force to the intermediate gear in the second intermediate direction to reserve a clearance between the input gear (103) and the intermediate gear (34) and next to a front end of the intermediate gear in the first intermediate direction. (par. 31-39)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Kaneko et al. (JP 2014-140927, hereafter Kaneko)
With respect to claim 3, Sasaki teaches all that is claimed, as in the above rejection, except wherein the clutch mechanism that includes an inner gear member and an outer gear member, the outer gear member being disposed on an outer circumference of the inner gear member, when the cartridge is attached, in a case in which the input gear attempts to rotate in the first input direction and the intermediate gear attempts to rotate in the first intermediate direction, the clutch mechanism causes the inner gear member to engage with the outer gear member to suppress the input gear from rotating in the first input direction and the intermediate gear from rotating in the first intermediate direction, and when the cartridge is attached, in a case in which the input gear attempts to rotate in the second input direction and the intermediate gear attempts to rotate in the second intermediate direction, the clutch mechanism disengages the inner gear member from the outer gear member to permit the input gear to rotate in the second input direction and the intermediate gear to rotate in the second intermediate direction.
However, this type of clutch mechanism is well-known in the art. For example, Kaneko teaches a clutch mechanism that includes an inner gear member and an outer gear member, the outer gear member being disposed on an outer circumference of the inner gear member, when the cartridge is attached, in a case in which the input gear attempts to rotate in the first input direction and the intermediate gear attempts to rotate in the first intermediate direction, the clutch mechanism causes the inner gear member to engage with the outer gear member to suppress the input gear from rotating in the first input direction and the intermediate gear from rotating in the first intermediate direction, and when the cartridge is attached, in a case in which the input gear attempts to rotate in the second input direction and the intermediate gear attempts to rotate in the second intermediate direction, the clutch mechanism disengages the inner gear member from the outer gear member to permit the input gear to rotate in the second input direction and the intermediate gear to rotate in the second intermediate direction. (par. 21, Figs. 3A-3b)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Sasaki to include a clutch mechanism having an inner gear member and an outer gear member with all of the claimed structure, as taught by Kaneko, in order to control the transmission of power with a compact structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,762,434, US 20050036812 and US 10,118,404 each teach a printer having a ribbon feed mechanism similar to that of the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853